Case 1:05-cr-00514-CMH Document 61 Filed 04/22/21 Page 1 of 2 PagelD# 144

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Alexandria Division

 

UNITED STATES OF AMERICA,
Vv. Criminal No. 1:05CR514
JAMES EDWARD BRANDON,

Defendant.

 

ORDER

This matter comes before the Court on the Defendant James
Edward Brandon’s (“Defendant”) Motion to Reduce Supervised
Release Term Pursuant to 18 U.S.C. § 3583(e) (1).

On November 17, 2005 the grand jury returned a two count
indictment charging the Defendant with distribution of fifty
(50) grams or more of a mixture and substance containing a
detectable amount of cocaine base, in violation of 21 U.S.C.
841(a) (1), (Count One (1)), and possession of a firearm on in
furtherance of a drug trafficking crime, in violation of 18
U.S.C. § 924(c) (1), (Count Two (2)). On February 3, 2006, the
Defendant pleaded guilty to both Counts 1 and 2, and on May 8,
2006 this Court sentenced the Defendant to a one-hundred fifty
(151) months term of imprisonment on Count 1, and a sixty (60)
month term of imprisonment on Count 2 to be served
consecutively, for a total term of two-hundred and eleven (211)

months term of imprisonment, and a five (5) year term of
Case 1:05-cr-00514-CMH Document 61 Filed 04/22/21 Page 2 of 2 PagelD# 145

supervised release on each of Counts 1 and 2 to be served
concurrently. On August 18, 2009, the Court reduced the
Defendant’s previously imposed sentence on Count 1 pursuant to
18 U.S.C. § 3582(c) (2) to one-hundred and twenty one (121)
months, and all other terms and conditions of the sentence
already imposed, including the five (5) year term of supervised
release remain in effect. The Defendant in his motion requests
that the Court reduce his supervised release term to time
already served.

Title 18 U.S.C. § 3583(e){1) provides that the Court may
terminate and discharge a defendant’s term of supervised release
“at any time after the expiration of one year of supervised
release...if it is satisfied that such action is warranted by
the conduct of the defendant released”. 18 U.S.C. 3583(e) (1).
It appearing to the Court that the Defendant has been in
compliance with the terms of conditions of his supervised
release, and has successfully completed over twenty-five (25)
months of his supervised release term, it is hereby

ORDERED that the Defendant’s Motion is GRANTED, and the
Defendant’‘s terms of supervised release is terminated.

Cerone. 24 ALTE

CLAUDE M. HILTON

UNITED STATES DISTRICT JUDGE
Alexandria, Virginia
April 22, 2021
